I agree that impounding appellant's car was lawful under the facts of this case. A police officer testified that a Cleveland Police Department general order mandated impounding the vehicle for its safekeeping. The vehicle was parked in a high crime area, appellant could not drive the vehicle, and no one else was available to move the vehicle.
Respectfully, I disagree that the impoundment was lawful on the grounds that appellant was operating a vehicle without a license. Appellant was not in the vehicle when he was arrested. Although appellant admitted he did not have a license, there was not sufficient evidence to show that appellant operated the vehicle. Appellant testified that he told the police he had not been operating the vehicle. The police officers did not testify that appellant said he had been driving the car.
I also disagree that Colorado v. Bertine (1987), 479 U.S. 367, stands for the proposition that any impoundment is valid if it is routine and authorized by standard procedures. The impoundment procedures must still be reasonable and for a legitimate concern, such as public safety; protecting the defendant's property; protecting the police from accusations of mishandling property or the safety of the police. See State v. Mesa (1999), 87 Ohio St.3d 105; State v. Collura (1991),72 Ohio App.3d 364, 594 N.E.2d 975